Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-5 and newly added claims 11-18.  Claims 5 and 11-18 are allowed as previously indicated.  Claims 1-4 are newly rejected under 35 USC 102 as necessitated by amendment.  Accordingly, this action is made final.  


Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IN164008.  In the attached abstract within a commercial database listing, the reference teaches a compound having the following formula:   


    PNG
    media_image1.png
    156
    281
    media_image1.png
    Greyscale


This compound reads on Formula 2 of claim 1 where Y is C, X1 is Ph, R3 is methyl, and R1 and R4 form a cyclic structure.  Regarding claims 2 and 3, X1 is Ph.  Regarding claims 3 and 4, R3 is methyl and R1 and R4 together form the structure shown by Formula 9 (c=0).  Regarding claim 2, R3 is methyl and R1 can be considered to be a propyl group as it is a 3-carbon chain.  The preamble of claim 1, “An additive for a non-aqueous electrolyte solution” is met because the non-aqueous electrolyte solution is an intended use, and the compound can be used as an “additive” (MPEP 2111).  


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1603122.   In Table 6, the reference teaches a compound having the following formula in Examples 5 and 17:

    PNG
    media_image2.png
    486
    712
    media_image2.png
    Greyscale


The formulas of Examples 5 and 17 read on Formula 3 of claim 1 where Y (of the claimed formula) is S, X1 and X2 are OEt or OPh, and R1 and R2 are Ph.  The preamble of claim 1, “An additive for a non-aqueous electrolyte solution” is met because the non-aqueous electrolyte solution is an intended use, and the compound can be used as an “additive” (MPEP 2111).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 30, 2022